—Order, Supreme Court, New York County (Beverly S. Cohen, J.), entered November 17, 1989, denying plaintiff’s motion for summary judgment against defendant Hamaoui while granting judgment on default against defendant Dorving Realty Corp., unanimously affirmed, without costs or disbursements.
Whether payment of $52,000 by plaintiff to Hamaoui for a general release of obligations on the remaining year of a 510-year lease was intended to include return of plaintiff’s secu*416rity deposit of $11,033.34 presents a triable issue. Thus, summary judgment was properly denied as to defendant Hamaoui. Concur—Murphy, P. J., Sullivan, Milonas, Kassal and Wallach, JJ.